          Case 18-06007 Document 38 Filed in TXSB on 03/29/19 Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                        ENTERED
                                                                                          03/29/2019
IN RE:                                         §
                                               §
ANTHONY PIGGUE                                 §               Case No. 18-34526
                                               §
        Debtor.                                §               (Chapter 7)

ANTHONY PIGGUE,                                                ADVERSARY NO. 18-06007
    Plaintiff

vs.

KARON BARBEE,
   Defendant.

                           ORDER ON MOTION TO WITHDRAW
                                        (Docket No. 34)
         After considering Aamir Abdullah’s Motion to Withdraw as Counsel, the Court

         GRANTS the Motion and Orders Aamir Abdullah withdrawn as attorney for defendant,

Karon Barbee, Receiver.

          SIGNED this _______________ day of _______________, 2019.
      Signed: March 28, 2019

                                               ____________________________________
                                                   _______________________________
                                               DAVID  R. JONES
                                                   The Honorable
                                               UNITED             David R. Jones JUDGE
                                                       STATES BANKRUPTCY
                                                   Chief United States Bankruptcy Judge
